 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Jerry Alfonso Ochoa,                               No. CV-17-03340-PHX-JAT
10                  Petitioner,                         ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15          On October 12, 2018, a Report and Recommendation was issued in this case. (Doc.

16   52). Petitioner filed objections (Doc. 55), which this Court reviewed de novo (Doc. 58).

17   Ultimately this Court denied relief and entered judgment on March 13, 2019. (Doc. 59).
18          Over six months later, Petitioner filed a motion to vacate under Federal Rule of Civil

19   Procedure 60(b). (Doc. 60). On the same day Petitioner filed the Rule 60(b) motion,

20   September 30, 2019, Petitioner filed a notice of appeal. (Doc. 61).
21          Generally, the filing of a notice of appeal divests this Court of jurisdiction over the
22   case. Natural Res. Def. Council v. Southwest Marine Inc., 242 F.3d 1163, 1166 (9th Cir.

23   2001). Even after a notice of appeal has been filed, however, this Court retains jurisdiction

24   pursuant to Fed. R. App. P. 4(a)(4)(B)(i) to dispose of certain previously-filed motions to

25   modify, amend or provide relief from the Court’s judgment. See Natural Res. Def. Council,

26   242 F.3d at 1166. The notice of appeal is ineffective until the Court has disposed of such
27   motions. See Fed. R. App. P. 4(a)(4)(B)(i) (stating that “…the notice becomes effective to
28   appeal a judgment or order, in whole or in part, when the order disposing of the last such
 1   remaining motion is entered”). As is relevant to this case, this Court retains jurisdiction to
 2   decide motions “for relief under [Fed. R. Civ. P.] 60, if the motion is filed no later than 28
 3   days after judgment is entered.” Fed. R. App. P. 4(a)(4)(A)(vi).
 4          As indicated above, the Rule 60 motion filed in this case was not filed within 28
 5   days of the judgment. Accordingly, this Court does not have jurisdiction to consider it
 6   because a notice of appeal has been filed. Therefore,
 7          IT IS ORDERED denying Plaintiff’s Rule 60(b) motion (Doc. 60), without
 8   prejudice, for lack of jurisdiction.1
 9          Dated this 21st day of October, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
       Because this Court did not consider this motion substantively, this Court has not decided
28   whether to issue a certificate of appealability. See Lynch v. Blodgett, 999 F.2d 401, 402-
     03 (9th Cir. 1993).

                                                 -2-
